Citation Nr: 9912696	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, denying entitlement to service 
connection for the cause of the veteran's death.  The 
veteran, whose death occurred in August 1993, served on 
active duty from May 1946 to April 1967.  The appellant is 
the veteran's widow.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1993 of sepsis 
due to chronic lymphocytic leukemia.  Severe anemia and 
thrombocytopenia were other significant conditions 
contributing to his death, but were not the result of the 
veteran's underlying cause of death.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  Chronic lymphocytic leukemia or anemia was not present 
during service or within one year of separation from service; 
thrombocytopenia was not present in service.

4.  The veteran did not have a condition for which 
presumptive service connection due to Agent Orange exposure 
has been established.

5.  There is no competent medical evidence that a disability 
of service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant is not eligible for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  38 U.S.C. A. § 3501 (West 1991); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death.

The appellant maintains that the veteran died as a result of 
his exposure to Agent Orange while serving in Vietnam, and 
that therefore, service connection for the cause of the 
veteran's death is warranted.  The initial inquiry before the 
Board is whether the appellant has submitted a well grounded 
claim as required by 38 U.S.C.A. § 5107(a) (West 1991).  The 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the appellant in developing 
the facts pertinent to her claim, and the claim must be 
denied.  Epps. v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 
1997).

A claimant is entitled to service connection for the cause of 
the veteran's death if a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312 (1998).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  In a case such as this, where 
the determinative issue is one involving medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

A review of the evidence of record shows the appellant was 
married to the veteran in January 1950 and remained married 
to him for a period of about forty-three years prior to his 
death.  In addition, the record contains the veteran's death 
certificate which reports that he died on August [redacted], 
1993, of sepsis due to chronic lymphocytic leukemia; the death 
certificate does not provide an approximated time interval 
between the onset of such disease and time of death.  
Additionally, the veteran's death certificate listed severe 
anemia and severe thrombocytopenia as additional conditions 
which contributed to his death, but unrelated to the 
leukemia.  At the time of the veteran's death, service 
connection was not in effect for any disability.

With respect to the medical evidence of record, the veteran's 
service medical records are negative for any complaints of or 
treatment for chronic lymphocytic leukemia, anemia, or 
thrombocytopenia.  Additionally, medical records from a 
service department medical facility from February 1977 to 
January 1983 describe the treatment the veteran received over 
time for various health problems including, but not limited 
to, shortness of breath, a history of heart disease, 
hypertension, dizziness, kidney/bladder problems, and 
suspected organic brain syndrome.

In addition, records from the VA Medical Center (VAMC) in St. 
Louis, Missouri, Jefferson Barracks division, dated from July 
1983 to December 1987, indicate that the veteran was 
diagnosed with and treated for various health problems, 
including encephalopathy, residuals of a stroke, 
incontinence, prostatic hypertrophy, back pain, systemic 
hypertension, and constipation.  Moreover, records from the 
VAMC in St. Louis, Missouri, John Cochran division, dated 
from April 1980 to June 1993, indicate that the veteran was 
treated for alcohol dependence, blurred vision, head trauma, 
and viral gastroenteritis.  These records also include 
notations, dated in June 1993, indicating the veteran was 
admitted to the hospital for a history of chronic lymphocytic 
leukemia refractory to treatment and a history of a 
cerebrovascular accident during the prior year.  He was 
hospitalized for these conditions from June 16, 1993, to June 
25, 1993.

With respect to the applicable law, in a case in which a 
veteran served on active duty in Vietnam during the Vietnam 
Era, service connection may be presumed for some diseases 
associated with exposure to herbicide agents even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed include: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; porphyria cutanea tarda; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  For service connection to be granted, the 
aforementioned diseases must manifest to a degree of 10 
percent or more at any time after service (with the exception 
of chloracne and other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy, which must manifest within one year 
after the last date of exposure during active service, and 
respiratory cancers, which must manifest within thirty years 
after the last date of exposure during active service).  
38 C.F.R. § 3.307(a)(6)(ii).  A veteran who has one of the 
diseases listed in 38 C.F.R. § 3.309(e), and who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era will be presumed 
to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii); see McCartt v. West, No. 97-
1831 (U.S. Vet. App. Feb. 8, 1999) (the presumption as to 
herbicide exposure does not apply where a listed disease is 
not shown to be present.)

The Secretary, under the authority granted by the Agent 
Orange Act of 1991, specifically has indicated that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for numerous diseases, including any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. Reg. 41442-41449 (1996).  The Board notes that the 
Secretary has determined that a presumption of service 
connection is not warranted for leukemia.  

In this case, the veteran's service records show that, during 
his service, the veteran was awarded various decorations 
including the Vietnam Service Medal, the Vietnam Campaign 
Medal and the Combat Infantryman Badge.  However, as the 
death certificate and medical records show that the veteran 
did not die from a disease listed in 38 C.F.R. §§ 3.307, 
3.309(e) and 38 U.S.C.A. § 1116, and there is no medical 
evidence of record indicating otherwise, service connection 
cannot be presumed in this case.  Nevertheless, the appellant 
may still present a well-grounded claim by showing, based on 
the general principles of law relating to service connection, 
that the veteran's death was caused by a disability of 
service origin.

In this regard, service connection may be granted for 
disability incurred in or aggravated during active duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be presumed for leukemia or anemia if 
either is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, as the record stands, the veteran's service medical 
records are devoid of any evidence showing that the veteran's 
leukemia, anemia, or thrombocytopenia was manifested during 
service.  And further, the record does not contain any 
medical evidence showing that the veteran's leukemia or 
anemia became manifest to a degree of 10 percent or more 
within the one-year period following the veteran's discharge 
from service.  Such entities are not shown to have been 
present for many fears following the veteran's discharge from 
service.  To that end, the claim is not well grounded based 
on the application of the rule for chronicity or continuity 
of symptomatology set forth in 38 C.F.R. § 3.303(b) (1998).  
See Savage v. Gober, 10 Vet. App. 488, 495-497 (1997).  

Additionally, the record contains various statements made by 
the appellant via correspondence to the RO indicating that 
she believed the cause of the veteran's death was in fact 
leukemia which was related to his exposure to Agent Orange 
during his period of active service.  With respect to the 
appellant's assertions, the Board acknowledges the sincerity 
of these statements.  However, as a layperson, the appellant 
is not qualified to express an opinion regarding the time of 
onset or medical causation of the disorder(s) leading to the 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  As it is the province of trained health care 
professionals to make judgments which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinion cannot be accepted as competent evidence that a 
disability incurred in or aggravated by service was either 
the principal cause of the veteran's death or a contributory 
cause of death.  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).

As the question of whether the veteran's death was caused, 
hastened, or substantially and materially contributed to by a 
disability of service origin can only be resolved by a person 
competent to make medical judgments, and no medical evidence 
or opinion to that effect has been submitted, the Board finds 
that the appellant has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim for service 
connection for the cause of the veteran's death is well 
grounded.  Accordingly, her claim must be denied.

As the appellant has failed to meet her initial burden of 
submitting evidence which would well ground her claim, VA is 
under no duty to assist the appellant in developing the facts 
pertinent to the claim.  See Epps, supra.  There is nothing 
in the text of section 5107 to suggest that VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  The Board is 
not aware of any circumstances in this matter which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim on appeal 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997); see also Brewer v. West, 11 
Vet. App. 228, 235-36 (1998).

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  The Court has 


held that when an RO does not specifically address the 
question whether a claim is well grounded but rather proceeds 
to adjudication on the merits, there is no prejudice to the 
appellant solely from the omission of the well grounded claim 
analysis.   Meyer v. Brown, 9 Vet. App. 425, 432 (1996); see 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to present a well 
grounded claim for service connection for the cause of the 
veteran's death, and the reasons for which her claim has 
failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


II.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

Educational assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a surviving spouse or child 
of a veteran who died of a service-connected disability. 38 
U.S.C.A § 3501; 38 C.F.R. § 3.807.  In this case, since 
service connection has not been established for the cause of 
the veteran's death, nor was service connection established 
for any disability of the veteran during his lifetime, it 
follows that the appellant lacks basic eligibility for 
Survivors' and Dependents' Educational Assistance allowance 
under Chapter 35, Title 38, United States Code.  The 
appellant's claim is thus without legal merit and must be 
denied on that basis.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

